                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

                                               )
NAIL ALLIANCE, LLC, a Delaware                 )
limited liability company, and                 )
HAND & NAIL HARMONY, INC., a                   )
California corporation,                        )
                                               ) Case No. 4:17-cv-01026-FJG
                      Plaintiffs and           )
                      Counterclaimant-         )
                      Defendants,              )
                                               )
         v.                                    )
                                               )
                                               )
POLY-GEL, L.L.C., a New Jersey limited         )
liability company; and DOES 1 through          )
100, inclusive,                                )
                                               )
                      Defendants and           )
                      Counterclaimant-         )
                      Plaintiff.               )


                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 15th of October, 2018 Counter-Defendants Nail Alliance,

LLC and Hand & Nail Harmony, Inc.’s Amended and Supplemental Initial Disclosures

Pursuant to Fed. R. Civ. 26(A)(1)(A) and Expert Report of Hal Poret were served via

electronic mail on:

         Michael B. Hurd                        Edwin D. Schindler
         Cheryl Lynn Burbach                    4 High Oaks Court
         Christopher W. Dawson                  PO Box 4259
         HOVEY WILLIAMS LLP                     Huntington, New York 11743-0777
         10801 Mastin Blvd.                     (631) 474-5373
         Ste. 1000                              edschindler@att.net
         84 Corporate Woods
         Overland Park, KS 66210                Attorneys   for   Defendant/Counterclaimant-
         (913) 647-9050                         Plaintiff
         (913) 647-9057 (fax)
         mbh@hoveywilliams.com
         clb@hoveywilliams.com
         cdawson@hoveywilliams.com




65708255.1
              Case 4:17-cv-01026-FJG Document 75 Filed 10/17/18 Page 1 of 2
                                        Respectfully submitted,

                                        By: /s/ Phillip J. R. Zeeck
                                            JAY E. HEIDRICK                      MO #54699
                                            PHILLIP J. R. ZEECK                  MO #65298
                                            POLSINELLI PC
                                            900 West 48th Place
                                            Kansas City, MO 64112
                                            Telephone: 816-753-1000
                                            Facsimile: 816-753-1536
                                            jheidrick@polsinelli.com
                                            pzeeck@polsinelli.com

                                       Attorneys for Plaintiff/Counterclaimant




                                           2
65708255.1
             Case 4:17-cv-01026-FJG Document 75 Filed 10/17/18 Page 2 of 2
